Citation Nr: 1546541	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  08-39 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant qualifies as a surviving spouse, for the purposes of basic eligibility to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966 and from September 1967 to May 1969.  The appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico.

In April 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with the claims file.

In October 2011, the Board remanded the appeal for further development.  The case is now ready for adjudication.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the appellant's  claim which have been reviewed in connection with the appeal.


FINDINGS OF FACT

1.  The appellant married the Veteran without knowledge of any potential impediment.

2.  Continuous cohabitation was not broken, as the appellant did not desert the Veteran, and the separation was neither due to her misconduct nor otherwise induced by her.

3.  No other claimant has been found to be entitled to gratuitous VA death benefits.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran are met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) need not be discussed.  

The appellant contends that she is entitled to DIC, death pension, and accrued benefits, as the Veteran's surviving spouse.  

Benefits under Chapters 13 of 38 U.S.C. may be paid to the surviving spouse of a Veteran who died on or after January 1, 1957, who was married to the Veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304; 38 C.F.R. § 3.54 (2015).  The same criteria apply to "spouses" attempting to show entitlement to any accrued benefits.  38 C.F.R. § 3.1000(d)(1) (2015).  Likewise, the same criteria apply to "spouses" attempting to show entitlement to any pension benefits.  38 U.S.C.A. § 1541.

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held himself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  See 38 C.F.R. § 3.53(b).

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.

Here, the marital history of the Veteran is somewhat unclear, as the claims file reflects several marriages for the Veteran but does not contain official documentation for all of the unions, nor are any divorce decrees of record.

In particular, a marriage certificate dated in April 1963 shows that on April [redacted], 1963, the Veteran married an M.E.C. in Chihuahua, Mexico.

The marriage certificate of the appellant and the Veteran indicates that they were married in Chihuahua, Mexico, in July 1966.  

In a claim for benefits received in March 1988, the Veteran indicated that he was divorced.  He further indicated that he had been married to a G.L.S. from August 1975 to December 1978, and to a J.C. from May 1981 to November 1987.  

A review of the Veteran's claims file shows that in various correspondence to VA dated from March 1988 to November 2000, the Veteran indicated that he was either single, never married, or divorced.  The Veteran's death certificate indicates that he died in April 2006, and that he was divorced at the time of his death.

As stated above, careful review of the claims file does not reveal any divorce decree regarding the Veteran and the appellant, nor for any of the aforestated other marriages which apparently occurred during the time in which the appellant asserts that she had been married to the Veteran.  The appellant reports that she and the Veteran were never divorced.  Pursuant to the Board's October 2011 remand, the AOJ attempted to locate information on the Veteran's marital history.  The AOJ received a copy of an April 1975 marriage certificate between the Veteran and G.L.S.; however, no other information regarding the Veteran's marital history was received.

Of record is a May 1998 letter written in the Veteran's hand to the appellant, reflecting that they had reconciled.  The Veteran's daughter (from another relationship) has submitted a letter saying she was mistaken when she listed he was divorced on his death certificate, and there is also a letter from the Veteran's and the appellant's son stating that the appellant and the Veteran were married at the time of his death.

A spouse of a Veteran is a person whose marriage to the Veteran is valid according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2015).  Here, there is a marriage certificate showing that the appellant and the Veteran were married pursuant to Mexican law in July 1966.  However, the file also shows that the Veteran was married to M.E.C. in April 1963, and there is no record of their ever having been divorced.  If there was no divorce from his previous spouse, the marriage to the appellant would not be valid.  

Nevertheless, absent a valid marriage, under certain circumstances, there may be a "deemed valid" marriage.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died, or any length of time if there were children born to the marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

Here, the appellant and the Veteran married in 1966, and had one son, born in 1967.  The appellant testified that she was not aware of the Veteran having any marriages prior or subsequent to, their own.  Additionally, to date, no other claimant has been found entitled to gratuitous VA death benefits.  Thus, the Board finds that the marriage itself may be deemed valid, despite the fact that the record does not include evidence of the Veteran's divorce from his prior spouse.  

Additionally, while there is evidence that the Veteran had another marriage subsequent to the appellant, there is no divorce decree of record for the appellant and the Veteran.  Here, the Board notes that a divorce decree (or copy thereof) is the only acceptable documentary evidence for termination of a marriage when there is conflicting evidence.  See 38 C.F.R. § 3.206  (2015); see also VA's Adjudication Procedures Manual, M21-1MR, Part III, Subpart iii, ch. 5, sec. B(8)(d) (2015).

However, in addition, for both a valid marriage, and a deemed valid marriage, there must be "continuous cohabitation."  This means that the appellant must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. §§ 3.50, 3.53.  

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The Federal Circuit Court has interpreted this to mean that a mutually agreed separation will only constitute desertion when consent has been induced by the other spouse's (i.e., appellant's) misconduct or determination to end the marriage.  Alpough v. Nicholson, 490 F.3d 1352, 1358 (Fed. Cir. 2007).

During her April 2011 hearing, the appellant testified that she had been married to the Veteran since July 1966, and that they had never been divorced.  She added that they had lived apart on a number of occasions, which she said was due to him being abusive, but that they had reunited in Alabama from 1997 to 1999, at which time he left to go take care of his dying sister in New Mexico.  She added that when he left, he told her that he would be returning, but that he became ill while he was gone, and eventually died [in April 2006] without ever returning.  

In support of her claim, the appellant submitted lay statements from her neighbors and her son in which it was indicated that she had been married to the Veteran, and that when the Veteran had left Alabama, it was not under the auspices of never returning.

The best evidence establishes that the periods of separation were not due to the appellant's misconduct or determination to end the marriage.  Therefore, she is entitled to recognition as the surviving spouse for VA purposes.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement of the appellant to recognition as the surviving spouse of the Veteran is granted.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


